As Filed With the Securities and Exchange Commission on April 17, 2012 Registration No. 333-180164 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM S-1/A Amendment No. 1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 AMERICAN OIL & GAS INC. (Exact name of registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation) 1382 (Primary Standard Industrial Classification Code Number) 99-0372611 (IRS Employer Identification No.) Suite 400 - 601 West Broadway Vancouver, BC V5Z 4C2 americanoilngas@gmail.com Telephone & Facsimile (888)609-1173 (Address and telephone number of registrant's principal executive offices) Resident Agents of Nevada 711 S. Carson Street #4 Carson City, NV 89701 Telephone (775)882-4641 Facsimile (775)882-6818 (Name, address and telephone number of agent for service) With copies to: Kevin M. Murphy, Attorney at Law 6402 Scott Lane Pearland, TX 77581 info@kevinmurphylaw.com Telephone (281)804-1174 Approximate date of commencement of proposed sale to the public: As soon as practicable after the effective date of this Registration Statement. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, check the following box. [X] If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, check the following box and list the Securities Act Registration Statement number of the earlier effective Registration Statement for the same offering. [ ] If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act Registration Statement number of the earlier effective Registration Statement for the same offering. [ ] If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act Registration Statement number of the earlier effective Registration Statement for the same offering. [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. Large accelerated filer [ ] Accelerated Filer [ ] Non-accelerated filer [ ] Smaller reporting company [X] CALCULATION OF REGISTRATION FEE
